

117 SCON 7 IS: Recognizing the heroism of United States Capitol personnel and journalists during the insurrectionist attack on the United States Capitol on January 6, 2021. 
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. CON. RES. 7IN THE SENATE OF THE UNITED STATESMarch 1, 2021Ms. Klobuchar (for herself, Mrs. Shaheen, Mr. Casey, Mr. Heinrich, Mr. Blumenthal, Ms. Smith, Mr. Van Hollen, Mrs. Feinstein, Mr. Menendez, Mr. Wyden, Mr. Kaine, Mr. Cardin, Mr. Reed, Mr. Luján, Mr. Carper, Mr. Bennet, Mr. Schatz, Mr. King, Ms. Cantwell, Ms. Duckworth, Mr. Warnock, Mr. Warner, Mr. Coons, Mrs. Gillibrand, Mr. Whitehouse, Mr. Booker, Mr. Merkley, Mr. Durbin, Mr. Kelly, Mr. Murphy, Mr. Peters, Mr. Brown, Mr. Padilla, Mr. Leahy, Ms. Cortez Masto, Ms. Hirono, Ms. Hassan, Ms. Rosen, and Mr. Ossoff) submitted the following concurrent resolution; which was referred to the Committee on Rules and AdministrationCONCURRENT RESOLUTIONRecognizing the heroism of United States Capitol personnel and journalists during the insurrectionist attack on the United States Capitol on January 6, 2021. Whereas January 6, 2021, the day during which insurrectionists stormed the United States Capitol (referred to in this preamble as the Capitol) as Members of Congress convened in a joint session to receive the votes of the Electoral College, will forever be remembered as an assault on democracy;Whereas many agencies, including the United States Capitol Police, the Metropolitan Police Department of the District of Columbia, neighboring local law enforcement agencies, and multiple Federal agencies, responded to the Capitol and bravely engaged the attackers;Whereas, despite the attack on the Capitol, Members of Congress later returned to the task of receiving the votes of the Electoral College for President and Vice President, thereby ensuring that democracy would prevail that day;Whereas Members of Congress, congressional staff, Capitol personnel, and members of the media—(1)were at work inside the Capitol as it was attacked; and(2)shared the experience of fearing for their safety as thousands of rioters surrounded and occupied areas of the Capitol complex, including the Rotunda, Statuary Hall, and the Senate Chamber;Whereas the staff of the Parliamentarian of the Senate acted quickly and selflessly to preserve the electoral vote certifications from theft or destruction by those attempting to prevent Congress from carrying out the constitutional duty of Congress to receive the votes of the Electoral College;Whereas members of the Capitol custodial staff and Restaurant Associates staff have bravely shown up to work, and maintained the standard of excellence set by such staff, during a dangerous pandemic, continuing to provide essential services to the congressional community;Whereas the dedicated staff of the Architect of the Capitol, who care for and maintain the Capitol, immediately began working to repair the parts of the Capitol that were damaged and vandalized during this tragic event;Whereas the people of the United States have already taken notice of the incredible and diligent work done by Capitol personnel to care for and repair the building in the wake of the January 6 attack, including by sending thank you notes to the Capitol custodial staff;Whereas journalists continued to report to the world what was happening even as those journalists were threatened, chased, surrounded, subjected to physical violence, forced to shelter in place for hours, and had their equipment stolen and destroyed by rioters;Whereas several members of the media were physically assaulted during the attack on the Capitol, including a photojournalist who, once the press credentials of the photojournalist were noticed by attackers, was thrown to the floor, causing the photojournalist to fear for her life; andWhereas, due to the work of journalists who persisted in covering and documenting the events of the day despite the danger those journalists faced, the whole story of January 6 will be known: Now, therefore, be it That the Senate—(1)commends the service and professionalism of the personnel of the United States Capitol who, under extraordinarily difficult circumstances, ensured Congress was able to continue to operate and fulfill the constitutional obligations of Congress; and(2)expresses appreciation for, and solidarity with, the women and men of the news media reporting on the work of Congress, even at risk to their own personal safety. 